Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

For claim 1, replacing claim 1 with following:

1.	(Currently Amended)  A semiconductor memory device comprising: 
a semiconductor substrate having a main surface; 
a first memory cell row having a plurality of first memory cells arranged in parallel to a first direction in plan view on the main surface; 
a first word line connected to the plurality of first memory cells; 
a first word line driver configured to change a potential of the first word line; 
a control circuit configured to output a first pre-decode signal to the first word line driver via the first pre-decode line in response to a clock signal and an address signal; and 
a repeater circuit inserted in the first pre-decode line between the control circuit and the first word line driver,
wherein the control circuit outputs a second pre-decode signal to a second pre-decode line different from the first pre-decode line in response to the address signal,
wherein the control circuit includes:
a first pre-decoder;
a logic circuit connected to the first pre-decode line; and 

wherein the first pre-decoder outputs an internal address signal to the logic circuit in response to the address signal, and outputs the second pre-decode signal to the second pre-decode line,
wherein the logic circuit outputs the first pre-decode signal to the first pre-decode line in response to the internal clock signal and the internal address signal,
wherein the first pre-decoder outputs a third pre-decode signal to a third pre-decode line different from the first pre-decode line and the second pre-decode line in response to the address signal, and
wherein the semiconductor memory device further includes:
a second pre-decoder connected to the second pre-decode line and the third pre-decode line and outputting a fourth pre-decode signal to [[the]]a fourth pre-decode line and the first pre-decode line in response to the second pre-decode signal and the third pre-decode signal; and 
a main decoder connected to the fourth pre-decode line and the first pre-decode line and outputting a fifth pre-decode signal to the first word line driver in response to the fourth pre-decode signal and the first pre-decode signal.


For claim 11, replacing claim 11 with following:
11.	(Currently Amended)  The semiconductor memory device according to claim 1, wherein the first pre-decode line comprises a first portion closer to the first pre-decoder than the repeater and a second portion closer to the first word line driver than the repeater, 
wherein the second portion includes a third portion extending in a second direction intersecting the first direction in the plan view and a fourth portion extending in the second direction and different from the third portion,
wherein the third portion is connected to the main decoder, and
wherein the first portion is not connected to the main decoder.
claim 13, replacing claim 13 with following:
13.	(Currently Amended)  A semiconductor memory device comprising:
a semiconductor substrate having a main surface;
a first memory cell row having a plurality of first memory cells arranged in parallel to a first direction in a plan view on the main surface;
a first word line connected to the plurality of first memory cells; 
a first word line driver arranged in an extending direction of the first memory cell row in the first direction and changing a potential of the first word line;
a memory well tap region arranged in an extending direction of the first memory cell row in a second direction intersecting the first direction in the plan view, and supplying a well power to the first memory cell row;
a peripheral well tap region arranged in an extending direction of the first word line driver in the second direction and supplying a well power to the memory well tap region arranged in an extending direction of the first word line driver in the first direction, and supplying a well power to the first word line driver in the first direction; and
a control circuit having a first pre-decode signal output to the first word line driver via a first pre-decode line in response to a clock signal and an address signal,
wherein the first pre-decode line includes a first portion from the control circuit to a first repeater disposed in the peripheral well tap region, and a second portion from the first repeater to the first word line driver,
wherein the control circuit outputs a second pre-decode signal to a second pre-decode line different from the first pre-decode line in response to the address signal,
wherein the control circuit includes: 
a first pre-decoder; 
a logic circuit connected to the first pre-decode line; and 
a clock driver for outputting an internal clock signal in response to an input of the clock signal, 
wherein the first pre-decoder outputs an internal address signal to the logic circuit in response to the address signal, and outputs the second pre-decode signal to the second pre-decode line, 

wherein the first pre-decoder outputs a third pre-decode signal to a third pre-decode line different from the first pre-decode line and the second pre-decode line in response to the address signal, and 
wherein the semiconductor memory device further includes:
a second pre-decoder connected to the second pre-decode line and the third pre-decode line and outputting a fourth pre-decode signal to [[the]]a fourth pre-decode line; 
the first pre-decode line in response to the second pre-decode signal and the third pre-decode signal; and
a main decoder connected to the fourth pre-decode line and the first pre-decode line and outputting a fifth pre-decode signal to the first word line driver in response to the fourth pre-decode signal and the first pre-decode signal.



/MIN HUANG/               Primary Examiner, Art Unit 2827